Supbnent J

UNITED STATES OF AMERICA, Plaintiff-Appellee, v. CORTEZ FISHER, Defendant-Appellant.
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
711 F.3d 460; 2013 U.S. App. LEXIS 6465
No. 11-6781
October 26, 2012, Argued
April 1, 2013, Decided

 

 

 

Editorial Information: Subsequent History

Amended by United States v. Fisher, 2013 U.S. App. LEXIS 6575 (4th Cir. Md., Apr. 1, 2013)
Editorial Information: Prior History

Appeal from the United States District Court for the District of Maryland, at Baltimore.
(1:07-cr-00518-JFM-1; 1:10-cv-00706-JF M). J. Frederick Motz, Senior District Judge. United States v.
Fisher, 2011 U.S. Dist. LEXIS 58574 (D. Md., May 27, 2011)

Disposition:
REVERSED.

Counsel ARGUED: Marta Kahn, Baltimore, Maryland, for Appellant.
Philip S. Jackson, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
ON BRIEF: Rod J. Rosenstein, United States Attorney,
Baltimore, Maryland, for Appellee.
Judges: Before AGEE, WYNN, and FLOYD, Circuit Judges. Judge Wynn wrote the majority opinion, in
which Judge Floyd joined. Judge Agree wrote a dissenting opinion.

CASE SUMMARY

PROCEDURAL POSTURE: Defendant plead guilty to possession with intent to distribute cocaine base in
violation of 21 U.S.C.S. § 841 and possession of a firearm by a convicted felon in violation of 18
U.S.C.S. § 922(g). After his guilty plea, he filed a 28 U.S.C.S. § 2255 motion seeking to vacate his plea
based upon a police officer's criminal misconduct. The United States District Court for the District of

OVERVIEW: The law enforcement officer responsible for the investigation that led to the defendant's
arrest and guilty plea himself later pled guilty to having defrauded the justice system in connection with
his duties as an officer. Specifically, the officer admitted to having lied in his sworn affidavit that
underpinned the search warrant for the defendant's residence and vehicle, where evidence forming the
basis of the charge to which defendant pled guilty was found. The circuit court agreed with defendant's
contention that the officer's deliberate misrepresentation underpinned the entire case against him and
induced his guilty plea, thereby rendering his plea involuntary. Defendant's lawyer in the underlying
criminal proceedings declared under oath that an examination of the warrant was a critical part of her
evaluation of the government's case. Because the lawyer thought that there were no grounds on which to

A04CASES 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All right8 reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-2 Filed 03/13/19 Pane 1 of 4

 
Supplement Z

challenge the warrant, she believed the government's case to be a strong one and advised defendant to
enter a plea. Defendant had shown that there was a reasonable probability that he would not have plead
guilty, had he known of the impermissible government conduct.

OUTCOME: The order denying the 28 U.S.C.S. § 2255 motion was reversed.

A04CASES 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved, Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-004325-TDS Document 171-2 Filed 03/13/19 Pane ? of 4
Suppl ent 2

[523 US 618]

guilty plea was involuntary because he was misinformed about the elements of a § 924(c)(1)
offense, that this claim was not waived by his <*pg. 837> guilty plea, and that his conviction
should therefore be vacated. Nevertheless, the Court of Appeals affirmed the District Court's
order of dismissal. Bousley v Brooks, 97 F.3d 284 (CA8 1996),

We then granted certiorari, 521 US 1152, 138 L Ed 2d 1060, 118 S Ct 31 (1997), to resolve a
split among the Circuits over the permissibility of post-Bailey collateral attacks on § 924(c)(1)
convictions obtained pursuant to guilty pleas! Because the Government disagreed with the
Court of Appeals' analysis, we appointed amicus curiae to brief and argue the case in support of
the judgment below. 522 US 990, 139 L Ed 2d 396, 118 S Ct 463 (1997),

[1b][3][4] A plea of guilty is constitutionally valid only to the extent it is "voluntary" and
"intelligent." Brady v United States, 397 US 742, 748, 25 L Ed 2d 747, 90 S Ct 1463 ( 1970).
We have long held that a plea does not qualify as intelligent unless a criminal defendant first
receives "real notice of the true nature of the charge against him, the first and most universally
recognized requirement of due process." Smith v O'Grady, 312 US 329, 334, 85 L Ed 859, 61S
Ct 572 (1941). Amicus contends that petitioner's plea was intelligently made because, prior to
pleading guilty, he was provided with a copy of his indictment, which charged him with "using" a
firearm. Such circumstances, Standing alone, give rise to a presumption that the defendant was
informed of the nature of the charge against him. Henderson v Morgan, 426 US 637, 647, 49 L
Ed 2d 108, 96 S Ct 2253 (1976): id., at 650, 49 L Ed 2d 108, 96 S Ct 2253 (White, J.,
concurring). Petitioner nonetheless maintains that his guilty plea was unintelligent because the
District Court subsequently misinformed him as to the elements of a § 924(c)(1) offense. In other
words, petitioner contends that the record reveals that neither he, nor his counsel, nor the court
correctly understood the essential elements of the crime with which he was charged. Were

[523 US 619]

this contention proved, petitioner's plea would be, contrary to the view expressed by the
Court of Appeals, constitutionally invalid,

Our decisions in Brady v United States, supra, McMann v Richardson, 397 US 759, 25 L Ed
2d 763, 90 S Ct 1441 (1970), and Parker v North Carolina, 397 US 790, 25 L Ed 2d 785, 90 S Ct
1458 (1970), relied upon by amicus, are not to the contrary. Each of those cases involved a
criminal defendant who pleaded guilty after being correctly informed as to the essential nature of
the charge against him. See Brady, supra, at 756, 25 L Ed 2d 747, 90 S Ct 1463; McMann,
supra, at 767, 25 L Ed 2d 763, 90 S Ct 1441; Parker, supra, at 792, 25 L Ed 2d 785, 90 S Ct
1458. Those defendants later attempted to challenge their guilty pleas when it became evident
that they had misjudged the strength of the Government's case or the penalties to which they were

2LED2D 1

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-004325-TDS Document 171-2 Filed 03/13/19 Pane 32 of 4
Swoplemer aed

subject. For example, Brady, who pleaded guilty to kidnaping, maintained that his plea was
neither voluntary nor intelligent because it was induced by a death penalty provision later held
unconstitutional. 397 US, at 744, 25 L Ed 2d 747, 90 S Ct 1463. We rejected <*pg. 838>
Brady's voluntariness argument, explaining that a "plea of guilty entered by one fully aware of the
direct consequences" of the plea is voluntary in a constitutional sense "unless induced by threats .
.., Misrepresentation .. . , or perhaps by promises that are by their nature improper as having no
proper relationship to the prosecutor's business." Id., at 755, 25 L Ed 2d 747, 90 S Ct 1463
(internal quotation marks omitted). We further held that Brady's plea was intelligent because,
although later judicial decisions indicated that at the time of his plea he "did not correctly assess
every relevant factor entering into his decision," id., at 757, 25 L Ed 2d 747, 90 S Ct 1463, he
was advised by competent counsel, was in control of his mental faculties, and "was made aware of
the nature of the charge against him," id., at 756, 25 L Ed 2d 747, 90 S Ct 1463. In this case, by

contrast, petitioner asserts that he was misinformed as to the true nature of the charge against
him.

2LED2D 2

© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions
and terms and conditions of the Matthew Bender Master Agreement.

Case 1:13-cr-00435-TDS Document 171-2 Filed 03/13/19 Pane 4dof4
